Citation Nr: 0500830	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of blowout fracture, of the right orbit, repaired. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from July 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Both the May 2001 VA examination report and a September 2004 
statement from the veteran's representative raise the issue 
of entitlement to service connection for headaches, claimed 
as secondary to the veteran's service- connected residuals of 
blowout fracture, of the right orbit.  As will be discussed 
below, the current rating contemplates some pain at the site 
of the injury.  To the extent additional disability due to 
headaches is claimed, this issue has not been developed for 
appellate review, and is referred to the RO for appropriate 
action.

Other claims were also considered in a March 2004, rating 
action.  The record before the Board does not include a 
notice of disagreement as to the holding therein.  As such, 
there is no basis for an increased rating.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
hearing loss in service, and there has been no competent 
evidence submitted that he currently has or has been treated 
for hearing loss.

2.  The appellant's residuals of blowout fracture, of the 
right orbit are productive of visual acuity correctable to 
20/70 with complaints of pain, with no active pathology, 
field loss, rest-requirements, or episodic incapacity 
clinically established. 

3.  There is no evidence of disfigurement at the repair site, 
nor is there evidence of tender and painful scarring.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2003). 

2.  The criteria for a rating in excess of 10 percent for 
residuals of blowout fracture, of the right orbit, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§, 4.1, 4.2, 4.3, 4.7, 4.20, 4.75, 4.84a, Diagnostic Codes 
6099-6009, 6079, 7800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided some notice of the provisions 
of VCAA prior to the unfavorable adjudication and some 
subsequent thereto.  Thereafter, however, comprehensive 
review was undertaken so there is no prejudice to the 
appellant in the order of the notice.  

In the December 2000 letter, provided to the veteran, the 
veteran was on notice of the evidence needed to substantiate 
his claim of service connection for hearing loss.  He was 
informed that evidence that the condition (hearing loss) had 
existed continuously since his discharge from service.  He 
was informed that a VA examination was necessary to complete 
his claim for an increased rating for his right eye 
disability. 

In the September 2002 statement of the case, the RO provided 
the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
30 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Applicable laws and regulations
for entitlement to service connection 
for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309.  It 
is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003). 

II.  Legal Analysis

The veteran's pertinent service medical records, which 
include a July 1971 enlistment examination, fails to show 
that the veteran had hearing loss.  The report of the 
veteran's March 1973 service separation examination fails to 
disclose any complaints related to hearing loss.  At the time 
of his discharge, the veteran was not afforded an audiometric 
examination.  Rather, he was administered a "whispered 
voice" test in which he was found to be able to detect the 
sound of a whispered voice at 15 feet.  His scores 
bilaterally were 15/15.  It is noted that the service medical 
records show treatment for the blowout fracture of the right 
orbit.  At no time in the available records are there 
indications, complaints of, or findings of hearing loss.  

The post service medical evidence is negative for any 
complaints, treatment, or diagnosis for bilateral hearing 
loss.  The veteran has been instructed to provide evidence of 
hearing loss, including treatment records or medical opinions 
and he has not done so.  There is no competent evidence on 
file of any hearing loss being present that can be related to 
in-service occurrence or event.

The Board finds that the preponderance of the evidence is 
against the claim.  Under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  
In this case, there is no competent evidence showing that the 
veteran had hearing loss during service that he currently has 
hearing loss, or that such hearing loss is related to his 
service.  See 38 C.F.R. § 3.303.  In addition, there is no 
competent evidence showing that sensorineural hearing loss 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for hearing loss, and that the 
claim must be denied.

III.  Entitlement to an increased rating for residuals
of blowout fracture of the right orbit

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO established service connection for residuals of 
blowout fracture of the right orbit in an October 1975 rating 
decision and assigned a 10 percent disability rating, 
effective July 15, 1975.  

The appellant's service-connected residuals of blowout 
fracture of the right orbit are currently evaluated as 10 
percent disabling under Diagnostic Code 6099-6009.  According 
to this Diagnostic Code, an unhealed injury of the eye, in 
chronic form, will be rated from 10 percent to 100 percent 
based upon the extent of impairment of visual acuity or field 
loss, pain, rest- requirements, or episodic incapacity, with 
an additional 10 percent added during the continuance of 
active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6009 (2003).

Throughout the current appeal, the veteran has asserted that 
his service-connected right eye disability is more severe 
than the current 10 percent evaluation indicates.  In 
particular, the veteran cites loss of central vision and near 
blindness in his right eye.  The veteran asserts that such 
symptomatology warrants a rating in excess of 10 percent for 
this service-connected disability.  

In conjunction with the claim for an increased rating for 
residuals of blowout fracture of the right orbit, a VA eye 
examination was performed in May 2001.  The veteran 
complained of decreased vision in the central vision of the 
right eye.  On examination, the best corrected visual acuity 
was 20/60, right eye.  Pinhole examination of the right eye 
was 20/70.  The best corrected visual acuity of the left eye 
was 20/20.  The external examination was normal. The pupils 
were equal and normal, and there was no defect in the right 
eye.  The veteran reported that the light appeared brighter 
in the right eye than the left eye.  Pupil dilation revealed 
a small, anterior, cortical opacity in the lens of the right 
eye.  The left eye lens was clear.  The media was clear.  The 
fundus examination was completely within normal limits 
including the disc and macular area of the right eye.  The 
macular area revealed a foveal revealed that was normal.  The 
impressions were blowout fracture, right orbit in 1971, by 
history repaired; decreased vision in the right eye without 
apparent organic findings to explain the decrease; and mild 
early peripheral cortical cataract, right eye.  

With respect to visual acuity, the percentage evaluation will 
be found from Table V of the rating schedule by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  38 C.F.R. § 4.83a (2003).  

In evaluating visual acuity impairment, the best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating.  38 C.F.R. § 4.75 (2003).  Where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness.  38 
C.F.R. §§ 3.383, 4.84a Diagnostic Code 6009 (2003).

In this case, because service connection is in effect only 
for the right eye and the veteran is not totally blind, 
vision in the left eye must be considered to be normal, 20/40 
or better.  38 C.F.R. § 3.383 (2003).  In such instances, 
visual acuity of the service-connected eye is rated 
noncompensable percent when corrected distant visual acuity 
is 20/40 or better; it is rated 10 percent when it is 20/50, 
20/70 or 20/100.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 
6009 (2003).

Using Table V, vision in the left eye at or better than 20/40 
and vision in the right eye of 20/70 corresponds to a 10 
percent evaluation under Diagnostic Code 6079.

In this case, the evidence does not show field loss, rest-
requirements, episodic incapacity or continuance of active 
pathology, and as previously stated, his loss of visual 
acuity in the right eye is corrected to 20/70.  While there 
are some complaints of pain, these would be contemplated 
within the assigned rating.  There is no objective 
confirmation and there is no indication that the pain in 
incapacitating in degree.  In summary, the evidence does not 
show symptoms as required for a rating in excess of 10 
percent under DC 6009.

The Board has also considered whether there is a basis for a 
higher or compensable rating for disfigurement, and concluded 
that there is not.  On a 1975 VA examination it was noted 
that there was no disfigurement and none was reported on 
discharge physical from service.  There is, moreover, no 
evidence of disfigurement noted in the more recent records.  
As such there is no basis for a compensable rating assigned 
for such pathology.  In addition, superficial scarring, to 
the extent it exists, is not shown to be tender, painful, or 
otherwise to warrant a compensable rating.

The Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this service-
connected disability.  Also, the overall picture presented by 
the evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to 
this service-connected disorder.

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the service-
connected residuals of blowout fracture of the right orbit.  
This disability is appropriately rated under the schedular 
criteria.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of blowout fracture, of the right orbit, repaired, is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


